DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 09/23/2019, 10/10/2019 and 01/07/2020 have been considered by the Examiner and made of record in the application file.

Reasons for Allowance
	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Gnojewski (US 2010/0094790 A1) discloses determining critical dimensions using an artificial neural network, where the artificial neural network is trained based on a spectral intensity response of a reflectometer.
Kaushal (US 2012/0185813 A1) discloses adjustment and analysis of performance of a tool through integration of tool operational data and spectroscopic data related to the tool. Such integration results in consolidated data that enable, in part, learning at least one relationship amongst selected portions of the consolidated data. 
However, none of the prior art, either alone or in combination, discloses “generating a plurality of theoretically generated initial spectra from an optical model; sending the plurality of theoretically generated initial spectra to a feedforward neural network to generate a plurality of modified theoretically generated spectra; sending an output of the feedforward neural network and empirically collected spectra to a discriminatory convolutional neural network; determining that the discriminatory convolutional neural network does not discriminate between the modified theoretically generated spectra and empirically collected spectra; and thereafter, generating a plurality of training spectra from the feedforward neural network”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665